DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the non-final office action and interview, applicant provided some amended claims and argued that independent claims common citation ; “generate, based at least on a determination that other vehicles have not reported the infrastructure issue at the location, a second notification indicating an issue with the at least one sensor or camera on the first vehicle.” With further limiting the “infrastructure issue” being "infrastructure issue is one of: a worn lane line marking, a missing lane line marking, a worn directional marking; a missing directional marking, a pothole, a speed limit sign with an undetectable speed indication, a road slope grade sign, an icy roadway surface, or a wet roadway surface." and further amended the independent claim as such. 

Further prosecution of the claims revealed that the argued citations may not have been disclosed by any prior art. 

Some of the closest prior art found on PE2E/Google Patent search;
Shashua et al., US 9623905 B2, Autonomous vehicle navigation based on recognized landmarks,
Remarks: A system for autonomously navigating a vehicle along a road segment is disclosed. The system processor may be programmed to receive from an image capture device at least one image representative of an environment of the vehicle. The 

RAO et al., US 20170365105 A1, METHOD AND APPARATUS FOR INTER-VEHICULAR SAFETY AWARENESS AND ALERT,
Remarks: A system includes a processor configured to detect an operating condition of a first vehicle based on at least one sensor of a second vehicle in communication with the processor. The processor is also configured to wirelessly broadcast the operating condition or associated alert including any vehicle identifying traits of the first vehicle as detected by the second-vehicle sensor or other detection systems of the second vehicle.

Johnson, US 20130339498 A1,  System and Method for Application Context Location Based Configuration Suggestions,
Remarks : Provided is a distributed system and method for enabling new and useful location dependent features and functionality to mobile data processing systems. 

CHRISTEN. et al., US 20190371179 A1, VEHICLE-TO-INFRASTRUCTURE COMMUNICATION,
Remarks: A system includes a processor and a memory. The memory stores instructions executable by the processor to specify a driving pattern including a vehicle speed and position in a lane to encode a message determined based on vehicle sensor data, and to actuate a vehicle actuator based on the encoded message.
 
Oba, US 20200283028 A1, INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING METHOD,
Remarks : A notification controlling unit controls notification for prompting a driver to return to driving. For example, the notification is performed by a sound output, a light output, display of a character or a mark, haptics, or the like. 

Although some of the prior art addressing some of the claim limitation, however, fail to teach or render obvious, either alone or in combination with other prior art of record; in regard to the independent claims 1, 9 & 17 limitations “determine if other vehicles reported the infrastructure issue at the location to generate, based at least on a determination that other vehicles have / have-not reported the infrastructure issue at the location, a second notification indicating an issue with the at least one sensor or camera on the first vehicle.” ” , as infrastructure issue being "worn lane line marking, a missing lane line marking, a worn directional marking; a missing directional marking, a pothole, a speed limit sign with an undetectable speed indication, a road slope grade sign, an icy roadway surface, or a wet roadway surface". 

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 8-15, filed on 01/11/2021, with respect to amended dependent claims 4 & 12, have been fully considered and are persuasive.  The rejection of independent claims 1, 9, 17 have been withdrawn. 

As a result, claims 1-20 are allowed.
a. Claims 1, 9 & 17 are allowed independent claims.
b. Claims 2-8 are allowed due to dependencies to the allowed claim 1.
b. Claims 10-16 are allowed due to dependencies to the allowed claim 9.
b. Claims 18-20 are allowed due to dependencies to the allowed claim 171.

Invention Drawings: 

    PNG
    media_image1.png
    785
    652
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    946
    474
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    861
    581
    media_image3.png
    Greyscale
                



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665